Citation Nr: 0025939	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-17 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  In June 1997, 
the Board determined that new and material evidence 
sufficient to reopen the claim for service connection for 
post-traumatic stress disorder had been presented.  The claim 
was reopened and remanded to the RO for further evidentiary 
development.  The requested development having been 
completed, this matter is returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained by the RO.

2.  The appellant was not involved in combat during service.

3.  The appellant's claimed inservice stressors have not been 
corroborated by service records or other credible evidence.

4.  The appellant's testimony regarding his claimed inservice 
stressors is not credible.

5.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an inservice stressor.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Matters

The Board has found that the appellant's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the claim is not inherently implausible.  The Board also 
finds that all relevant facts have been properly developed.  
All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.  The appellant's service 
medical records and post service medical treatment records 
have been obtained.  The appellant has been afforded a 
disability evaluation examination and a personal hearing.  
Corroboration of the appellant's claimed stressors has been 
attempted by obtaining his service personnel records.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
appellant with respect to the development of evidence is 
required.

The Board notes that in August 2000, during the pendency of 
this appeal, the appellant submitted additional evidence 
consisting of VA treatment records in support of his claim 
directly to the Board for review.  The Board concludes that a 
remand is not warranted under either the provisions of 
38 C.F.R. § 19.31 or 38 C.F.R. § 20.1304(c).  

In accordance with the provisions of 38 C.F.R. § 19.31, when 
additional pertinent evidence is received after a Statement 
of the Case has been issued and is not otherwise considered 
by the most recent Supplemental Statement of the Case, "[a] 
Supplemental Statement of the Case . . . will be furnished to 
the appellant and his or her representative."  Id.  Under 
these provisions, remand is warranted to correct such a 
procedural defect.  See 38 C.F.R. § 19.9 (1999).  Since the 
issuance of the latest Supplemental Statement Of The Case 
(SSOC), additional medical evidence documenting continued 
treatment for bipolar and post-traumatic stress disorders 
have been associated with the record.  However, in this 
instance, the Board finds that remand of this matter is not 
required.  

In this case, the focus of inquiry, at this juncture, is 
whether a verifiable stressor exists.  See Zarycki v. Brown, 
6 Vet. App. 91 (1993).  Once verified, medical determinations 
regarding the sufficiency of the stressor and the adequacy of 
the documented symptomatology are then addressed.  It is the 
opinion of the Board that the supplemental medical evidence 
presented is not pertinent to the question now under 
consideration, and is not instructive with respect to the 
resolution of that question.  Thus, remand for issuance of a 
SSOC that includes a discussion concerning the supplemental 
medical evidence is not warranted.  Even assuming that 
applicable regulatory provisions require remand of this 
matter for the issuance of a SSOC based upon the association 
of additional medical reports, the failure to do so has 
resulted in no prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Here, as indicated, the question for 
consideration cannot be resolved on the basis of medical 
evidence.

The appellant did not execute a waiver of RO consideration of 
this additional evidence.  A review of the record, however, 
discloses that this evidence is not determinative of the 
question now under consideration or is duplicative of that 
has been variously presented since the initial filing of the 
subject claim.  For this reason, the Board finds that remand 
of this matter for RO consideration of the most recent 
mailing is not warranted in this instance.  38 C.F.R. § 
20.1304(c).  

II.  Service connection for developed post-traumatic stress 
disorder 

With respect to the appellant's claim that he developed post-
traumatic stress disorder (PTSD) as a result of service, the 
Board notes that under 38 C.F.R. § 3.304(f), service 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
appellant engaged in combat or that the appellant was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

Regarding the requirement under 38 C.F.R. § 3.304(f) that 
there be medical evidence establishing a clear diagnosis of 
post-traumatic stress disorder, the Board notes that the 
diagnoses have been varied.  On VA examination in February 
1990, the appellant was evaluated with "PTSD, delayed type 
secondary to the death of his friend, due to bomb explosion 
in Italy."  The examination report also referenced an 
incident in which the appellant was assaulted by three 
service men, each of whom was reportedly later beaten up by 
the appellant. 

Furthermore, private and VA medical records reflect that the 
appellant has been evaluated with PTSD.  These treatment 
reports document Axis I diagnostic findings of chronic, 
severe PTSD either alone or in combination with other 
diagnostic findings of major depressive disorder, 
polysubstance abuse, probable unspecified personality 
disorder, and borderline personality disorder.  

The appellant underwent multiple VA hospitalizations between 
1989 and 1995 for treatment of his PTSD condition.  A review 
of these medical reports shows that a VA discharge summary 
dated in September 1989, referenced a final diagnosis of 
substance abuse, and PTSD secondary to the death of a friend.  
The report indicated that the appellant reported that while 
stationed in Germany, a bomb had been planted and exploded, 
resulting in his friend being "crushed into pieces before 
his eyes."  

In conjunction with a November 1989 assessment, the appellant 
reported that a friend who relieved him, to permit the 
appellant an opportunity to eat, was killed.  The appellant 
reported that he saw his friend on fire in a hole, and noted 
that he later learned that the explosion had been caused by a 
bomb.  It was the appellant's belief that the incident was a 
terrorist act meant for him.  A diagnostic impression of 
PTSD, chronic, severe, was indicated.

During an October 1995 evaluation, the appellant reported 
that an explosion took the life of his best friend.  He 
indicated that while he was present at the incident, he was 
unable to rescue his friend, who was burning to death and 
calling the appellant's name.  A diagnostic impression of 
chronic PTSD was noted.

Assuming that the claimed inservice stressor could be 
corroborated, these diagnoses would be sufficient to support 
the appellant's claim for service connection for post-
traumatic stress disorder.  Thus, the primary issue on appeal 
is not whether the appellant has been diagnosed as having 
post-traumatic stress disorder, but rather whether there is 
credible evidence that the claimed inservice stressor 
actually occurred.

The appellant has described his inservice stressor in a 
September 1989 statement, in which he indicated that one of 
his duties as an ammunition technician was to "handle the 
trash."  He reported that his friend and roommate, Staff 
Sergeant Rackley, told the appellant that he would take out 
the garbage in his stead, in order to allow the appellant an 
opportunity to eat.  When he took the garbage out and placed 
it into the trash container a bomb detonated, blowing him 
into the air, and into the trash container.  The appellant 
reported that his friend called out his name, and that by 
this time, his friend was on fire.  The appellant indicated 
that he was unable to reach his friend, and that efforts to 
extinguish the fire were not successful.   The appellant 
reported that his friend burned completely.  

In his substantive appeal, dated in February 1995, the 
appellant reported that he was involved in a traumatic 
terrorist attack in the area of Brindisi, Italy, where his 
unit was stationed.  In particular, he reported:

The terrorist struck at an ammunition dump 
just 500 yards from our camp.  I witnessed 
the death of Staff Sergeant Rackley, my best 
friend and NC10C.  He was doing a chore for 
me when the explosion occurred.  I got 
burned[,] singeing all of my hair off and 
eyebrows.  He was alive inside the burning 
area and I tried to save him. 

The record discloses that the appellant generally reiterated 
these details during an August 1995 hearing, and in written 
correspondence dated in September 1997.

The Court of Appeals for Veterans Claims (formerly known as 
the Court of Veterans Appeals) discussed the procedure for 
establishing whether a stressor occurred during service in 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Court wrote 
that,

Where it is determined, through recognized 
military citations or other supportive 
evidence, that the appellant was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, the 
veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as 
to their actual occurrence and no further 
development of evidence will be required, 
provided that the appellant's testimony is 
found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, 
conditions, or hardships of such service."  
[cites omitted]  Where, however, the VA 
determines that the veteran did not engage in 
combat with the enemy, or that the veteran 
did engage in combat with the enemy but the 
claimed stressor is not related to combat, 
the veteran's lay testimony will not be 
enough to establish the occurrence of the 
stressor.  Instead, the record must contain 
service records which corroborate the 
veteran's testimony as to the occurrence of 
the claimed stressor.

The Board finds that the evidence in the present case does 
not include military citations or other supportive evidence 
demonstrating that the appellant engaged in combat with the 
enemy.  In this regard, the Board also notes that the 
appellant's Form DD-214, Report Of Transfer Or Discharge, 
shows that his military occupational specialty was ammunition 
technician.  This is not a military occupation specialty 
which demonstrates exposure to combat.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), in which the Court 
held that an appellant's military specialty of cannoneer did 
not demonstrate that his duties exposed him to a more than 
ordinary stressful environment.  The DD-214 also shows that 
the appellant's awards and decorations did not include any 
which are awarded for combat.  The appellant's service 
personnel records also contain no references to combat.

Because the appellant did not engage in combat with the 
enemy, his lay testimony as to the occurrence of the stressor 
must be supported by the credible supporting evidence.  The 
VA is not required to accept the appellant's uncorroborated 
account of a stressor.  There must be evidence of a 
distressing event, rather than simply the mere presence in a 
combat zone.  See Wood, 1 Vet. App. at 192-193.  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
In Doran, a veteran's service records had been lost due to 
fire; however, his account of inservice stressors was 
corroborated by statements from fellow servicemen.  

If corroborated, the appellant's account of the death of a 
fellow service member might be a sufficient stressor.  The 
appellant's account of his stressor, however, has not been 
corroborated by any other evidence.  The RO contacted the 
service department and requested corroborating evidence.  In 
a letter dated in February 1999, the service department 
reported that a review of unit diaries confirmed that the 
appellant was assigned to the same unit as Staff Sergeant 
Rackley.  However, it was noted that there was no means by 
which the appellant's presence at the site of the accident 
could be confirmed.  In this regard, it was noted that the 
appellant was not referenced in the investigation report as a 
witness to this incident, nor was he identified by other 
witnesses as being present. 

In this regard, the Board notes that while the service 
department confirmed that the service member identified by 
the appellant died in a fire, the information provided does 
not contain any confirmation that the appellant was present 
to witness the death of the service member.  Accordingly, 
information received from the service department cannot be 
said to confirm the appellant's account of his stressor.

Furthermore, the Board notes that there have been variations 
in his recitation of the details of his claimed stressor 
which cast doubt on the credibility of the account.  In this 
respect, the appellant initially indicated that the service 
member who perished in the fire was providing relief for the 
appellant.  The investigative report does not indicate that 
the service member was completing a duty assignment for 
another individual.  Also, in his initial statement dated in 
September 1989 regarding this incident, the appellant 
reported the event as having occurred in Germany.  
Additionally, he characterized the incident as a bombing in 
which his friend was "crushed to pieces."  The appellant 
subsequently described the event as a terrorist act, which 
was rumored to have been a bombing.  More recently, the 
appellant indicated that the service member was "alive 
inside the burning area," and was calling out the 
appellant's name.  In this context, the appellant reported 
that he sustained injuries, described as singed hair and 
eyebrows, when attempting to save the service member.  
Notably, the statements provided by witnesses at the scene 
are conspicuously negative for any reference to the appellant 
being present or making an attempt to save the service 
member.  Moreover, none of these witnesses  reported hearing 
the service member make any audible utterances.  

Finally, the Board notes that the evidence in this case, 
unlike the evidence in Doran, does not include any lay 
statements from other servicemen corroborating the 
appellant's account of his claimed stressors.  For the 
foregoing reasons, the Board finds that there is no credible 
evidence that the claimed inservice stressor occurred.  In 
the absence of a verified stressor, the diagnoses of post-
traumatic stress disorder are not sufficient to support the 
claim.  See Wood, 1 Vet. App. at 192, where the Court held 
that the VA is not bound to accept a social worker's and 
psychiatrist's unsubstantiated opinions that the alleged PTSD 
had its origins in the appellant's period of service.  The 
Board, therefore, rejects the diagnoses of post-traumatic 
stress disorder as they were based upon an inaccurate 
history.  See Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  
The reasonable doubt doctrine is not applicable in this case 
as the evidence is not evenly balanced.  See 38 C.F.R. 
§ 3.102 (1999).  Accordingly, the Board concludes that post-
traumatic stress disorder was not incurred in or aggravated 
by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


